Citation Nr: 1234120	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  11-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right foot disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from July 1955 to April 1957.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above referenced claim.    

In September 2011, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) for further development and adjudicative action.  In an August 2012 Supplemental Statement of the Case (SSOC), the RO continued the decision previously entered.  The case has now been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand of the Veteran's claim is required.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the September 2011 remand, the Board required that the Veteran be provided a VA examination in order to determine the nature and etiology of his claimed right foot disorder.  Specifically, the Board directed the VA examiner to identify all right foot disorders found to be present and to offer an opinion for all diagnoses made as to whether the diagnosed disorder(s) is etiologically related to the Veteran's military service.  In providing the opinion, the Board directed the examiner to consider lay statements from the Veteran and his fellow service member regarding a claimed in-service right foot injury.

The Veteran underwent a VA foot examination in October 2011 in which the VA examiner diagnosed the Veteran with hammer toe, hallux rigidus, and osteoarthritis of the right foot.  Although the examiner opined that the Veteran's right foot osteoarthritis was not related to his military service, she did not provide an opinion as to the etiology of the Veteran's diagnosed hammer toe and hallux rigidus.  The same VA examiner provided a negative opinion with regards to the Veteran's hammer toe diagnosis in a July 2012 addendum report, but still failed to discuss the etiology of the Veteran's right foot hallux rigidus.  

After reviewing the medical evidence of record, the Board finds that the October 2011 VA examination report and July 2012 addendum report are inadequate with which to decide the Veteran's claim.  

As for the osteoarthritis and hammer toe diagnoses, the examiner opined that these disorders were not related to the Veteran's military service.  The examiner explained that there was no proof of any complaints, evaluation or treatment of a foot condition during the Veteran's military service.  In reaching these opinions, the VA examiner indicated that she reviewed the Veteran's service treatment records.  The Board points out, however, and as noted in the September 2011 remand, that the Veteran's service treatment records are not available due to a fire at that the National Personnel Records Center (NPRC) in 1973.  As such, the accuracy of the examiner's opinions is questionable.  

Further, the examiner failed to consider and discuss the competent lay statements from the Veteran and his friend F.A.S. regarding his claimed in-service right foot injury, as directed in the September 2011 remand.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.159(a), 3.303; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of a disability even where not corroborated by contemporaneous medical evidence). 

Finally, as noted above, the October 2011 and July 2012 reports are also inadequate in that neither includes an opinion regarding the etiology of the Veteran's diagnosed right foot hallux rigidus.

Given these inadequacies, another opinion with sound rationale is required, in compliance with the September 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Lastly, the Veteran receives treatment from the Tampa VA Medical Center (VAMC).  The RO should obtain any outstanding treatment notes since that time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Obtain all outstanding VA and private treatment records identified by the Veteran that are relevant to his claim, and associate such records with the claims file or in Virtual VA.   

2.  Thereafter, return the Veteran's claims file to the VA examiner who completed the October 2011 foot examination and July 2012 addendum opinion for additional addendum.

If the original examiner is no longer available, another equally qualified examiner shall provide the necessary information.  If an additional examination is necessary, such examination should be scheduled and conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's osteoarthritis, hammer toe, and hallux rigidus of the right foot are etiologically related to the Veteran's military service, to include any reported in-service right foot injuries or symptomatology.

In rendering the requested opinions, the examiner must consider the entire record, to include the Veteran's lay statements and the statements from F.A.S. regarding the in-service incurrence of the Veteran's right foot disorder and a continuity of symptomatology following his separation.

The examiner must also consider and reconcile any conflicting opinions or medical evidence with regards to the above.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claim for service connection for a right foot disorder in light of the additional evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

By this remand the Board intimates no opinion regarding any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



